In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-491 CV

____________________


WILLIAM D. BYRD and SANDRA BYRD, 

d/b/a SILSBEE APARTMENTS, Appellants


V.


TRIANGLE INSURANCE AGENCY, Appellee




On Appeal from the 260th District Court
Orange County, Texas

Trial Cause No. D060144-C




MEMORANDUM OPINION
 The appellants, William D. Byrd and Sandra Byrd, d/b/a Silsbee Apartments, filed a
motion to dismiss this appeal. The motion is voluntarily made by the appellants prior to any
decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed
notice of appeal.  The motion to dismiss is granted and the appeal is dismissed.
	APPEAL DISMISSED.


                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered December 20, 2007

Before McKeithen, C.J., Gaultney and Kreger, JJ.